DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application claims benefit of U.S. Provisional Application No. 62/402,925, filed on September 30, 2016.

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on June 14, 2022 is acknowledged.  The traversal is on the ground(s) that the prior art which establish the shared feature, was published within one year from the date the instant application was filed, by the inventor(as a co-author).  This is not found persuasive because the grace period applicable to AIA  35 U.S.C. 102(b)(1)(A), and exemptions under 102(b) are not applicable to the restriction/election requirement, or determination of unity of invention. 

The requirement is still deemed proper and is therefore made FINAL.


Claim Status
Claims pending: 1-13. 
Claims restricted: 10-13. 
Claims examined herein: 1-9.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 contains the trademark/trade name “IDBA-UD”, “MetaVelvet” and “MEGAHIT”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe the metagenome assemblers and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, and 6-9 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process for characterizing disease-associated microbial marker genes [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Steps of evaluating, analyzing or organizing information recited in the claims include:
“counting k-mers from groups of samples” (claim 1); 
“loading k-mers into a hash table” (claim 1);
“loading k-mers into a two-dimensional array to detect differential k-mers” (claim 1);
“extracting reads based on differential k-mers” (claim 1);
“assembling contigs from the reads with an assembler and annotating the contigs” (claim 1).
“utilizing a voting threshold to characterize whether the read is a differential read” (claim 3);
“assembling extracted reads into contigs” (claim 4);
“predicting protein coding genes from the contigs using a program” (claim 6);
“estimating the abundance of the predicted coding genes” (claim 7);
“pooling contigs for differential samples and removing the redundancies” (claim 8);
“creating a classifier to discriminate diseased patients from healthy patients” (claim 9);

Mathematical concepts recited in the claims include:
“counting k-mers from groups of samples” (claim 1); 
“a Wilcoxon Rank Sum test is used to identify differential k- mers between the groups of samples” (claim 2);
Hence, the claim explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claim must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

No claim (except claim 5 which is excluded from this analysis) has been found to recite any additional elements that are not abstract ideas in the instant invention. Hence, there is no additional element to integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).
As such, the claims are lastly evaluated using the Step 2B analysis, to search for an inventive concept. Again, there is no additional element to integrate the abstract idea into something significantly more than the abstract idea, that would be  insufficient to constitute an inventive concept. (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (“Alterations of the human gut microbiome in liver cirrhosis”. Nature 513, 59–64 (2014)), and further in view of Jiang et al (“Comparison of metagenomic samples using sequence signatures”. BMC Genomics 13, 730 (2012) and Wei et al: (“Identification and Typing of Human Enterovirus: A Genomic Barcode Approach”. PLoS ONE 6(10): e26296 (2011)

Claim 1 is directed to a method for characterizing disease-associated microbial marker genes comprising: 
counting k-mers from groups of samples; 
loading k-mers into a hash table; 
loading k-mers into a two-dimensional array to detect differential k-mers; 
extracting reads based on differential k-mers; 
assembling contigs from the reads with an assembler and annotating the contigs.

With respect to claim 1, Qin et al disclose a method to characterize liver cirrhosis-associated microbial marker genes (Title and Abstract, pg 59; section “Gene markers that identify patients with liver cirrhosis”, col 2, pg 62). Further, Qin et al disclose step e: assemble reads into contigs using the SOAPdenovo software (last line, col 1 and first line, col 2, pg 65) and annotate the contigs (para 1-3), col 2, pg 65). Qin et al are not explicit on k-mers operations. Qin et al mentioned k-mers briefly but Qin et al mapped the reads to genes quickly and Qin et al’s study is based on genes, other than k-mers.
Specialize in comparing metagenomic samples using sequence signatures (k-mers), Jiang et al teach (Step a) counting the frequency of all k-tuples (k-mers) for each sample (para 3 line 1-3,  col 2, pg 2 of 17); 
Also, Jiang et al teach (Step b) loading the hash table for all the 4k tuples of length k in all reads (para 1, col 1, pg 14 of 17);
Also, Jiang et al teach (Step c)  loading k-tuples into the k-tuple frequency vectors  to study the dissimilarity between samples using different metric (para 2, col 1, pg 14 of 17).  Jiang et al is not explicit on a two-dimensional array for the k-tuples data. Studying the metagenomes of human enterovirus, Wei et al teach a two-dimensional array for the k-mers (para 2, line 1-9,  col 1, pg 2)   
Also, Jiang et al teach (Step d)  extract the reads sequence information lead to digestive physiology of the host samples (foregut-fermenting vs. hindgut-fermenting) by differential sequence signature (para -2 line 11-14, col 2, pg 6 of 17).

With respect to claim 2, Qin et al disclose Wilcoxon rank-sum test adjusted for multiple testing to identify differential genes in patients and controls (line 4-9 in para 1 under section “Gut microbial species associated with cirrhosis”, col 1, pg 60). Wilcoxon rank-sum test is mathematical method for multiple correction, it does not matter whether the comparison object are genes, or k-mers. as long as the same features in two samples are compared, Wilcoxon Rank-sum test applies. 
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify gene based comparison used in Qin et al’s  comparative metagenomics study, with the K-mer based comparison used in Jiang et al’s comparison of metagenomic samples, and Wei et al’ two-dimensional array to store the k-mers, because mapping short reads to known genes or pathways in existing databases, such as NR, KEGG or IMG and then compare their abundances between samples based on the mapped functional categories, often results in significant loss of information in the comparison of metagenomes due to incompleteness of microbial genomic annotation and function databases (only a small fraction of reads can be mapped to known genes and pathways) (Jiang et al: para -2, col 1, pg 2 of 17); While k-mer signatures can find similar reads between two metagenomic datasets without using complete genomes or information of any known genes, sequence signatures of the metagenomes can be reflected from the NGS short reads and can be easily calculated, filtered, and profiled (Jiang et al: para 2-3, pg 2 of 17). Wei et al’s teaching of 2-dimensional array provides an easy access, alternative data structure for storing the k-mers. We can reasonably expect the success as Qin et al, Jiang et al and Wei et al are about comparative metagenomics from short reads of NGS.

Claim 3-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al,  Jiang et al and Wei et al, as applied to claim 1 above, and further in view of Daly et al (“Host subtraction, filtering and assembly validations for novel viral discovery using next generation sequencing data”, PloS one, June 22, 2015) 
With respect to claim 3, None of Qin et al, Jiang et al, or Wei et al are explicit on “differential read” (which leads to subtractive assembly). pursuing a subtractive assembly of viral metagenome through filtering the host sequence reads, Daly et al teach extracting the viral reads through filtering the shared k-mers (shared with the host host) by a pre-set threshold (Section “K-mer filtering, para 1, pg 24 of 28). This threshold reads on the “voting threshold” in the claim limitation as they both measure the shared (or differential) percentage between the groups of samples. 
With respect to claim 4, Qin et al disclose assembling reads into contigs using the SOAPdenovo software (last line, col 1 and first line, col 2, pg 65).
With respect to claim 6, Qin et al disclose predicting protein coding genes from the contigs using the MetaGeneMark program (line 5-7, para 3, col 2, pg 65).
With respect to claim 9, Qin et al disclose using marker genes to discriminate liver cirrhosis patients from healthy controls (para 2-3, section “Gene markers that identify patients with liver cirrhosis”, col 2, pg 62).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the metagenome assembly used in combined Qin et al, Jiang et al and Wei et al of  comparative metagenomics, with Daly et al’s teaching of subtractive assembly of viral metagenome through filtering the host sequence reads (guided by host specific k-mers), because k-mer frequency based filtering (and a low complexity filtering) of host short reads allows for significant reduction in assembled contigs. This approach provides a validated method for maximizing subject (viral or disease) contig size as well as reducing the total number of assembled contigs that require down-stream analysis. We can reasonably expect the success as Qin et al, Jiang et al, Wei et al and Daly et al are about comparative metagenomics from short reads of NGS, starting with contig assembly.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al, Jiang et al, Wei et al and Daly et al, as applied to claim 3 above, and further in view of Ju and Zhang (“Experimental Design and Bioinformatics Analysis for the Application of Metagenomics in Environmental Sciences and Biotechnology”, Environ. Sci. Technol. 2015, 49, 21, 12628–12640)
With respect to claim 5, None of  Qin et al,  Jiang et al, or Daly et al are explicit on the assembler tool IDBA-UD, MetaVelvet or MEGAHIT. Reviewing the strategies and tools for metagenomics studies, Ju and Zhang teach the IDBA-UD tools for assembly (Section “Assembly”, para -1, col 2, pg 12632).
With respect to claim 7, Qin et al disclose profiling the gene abundance (section “Gene abundance profiling”, col 2, pg 65). Qin et al further classify some of the genes as protein coding genes (section “Gene functional classification and orthologue group abundance profiling”, col 1, pg 66).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to substitute prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to substitute the SOAPdenovo assembler software (Qian et al: last line, col 1 and first line, col 2, pg 65) used in combined Qin et al, Jiang et al, Wei et al and Daly et al of  comparative metagenomics, with Ju and Zhang’s teaching of any one of the IDBA-UD assembler tools, because IDBA-UD, which adopt a multiple k-mer strategy, have been demonstrated to be far more memory-efficient (requiring nearly 160−400% less memory) than SOAPdenovo  (para -1 line 12-16, col2, pg 12632). We can reasonably expect the success as Qin et al, Jiang et al, Wei et al and Daly et al are all about comparative metagenomics from short reads of NGS, starting with contig assembly using assembler tools. Ju and Zhang’s evaluation on the assembler tools surely helps.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qin et al, Jiang et al, Daly et al, and Ju and Zhang as applied to claims 3 and 5 above, and further in view of Scholz et al (“Improved Assemblies Using a Source-Agnostic Pipeline for MetaGenomic Assembly by Merging (MeGAMerge) of Contigs”. Sci Rep 4, 6480 (2014)).
With respect to claim 8, None of Qin et al, Jiang et al, or Daly et al are explicit on removing contig redundancies. Ju and Zhang teach “removal of unwanted duplicate” for data pretreatment (para 2, col 1, pg 12632), but not explicit on the post-assembly of “contigs”. Pursuing improved assemblies of metagenomes, Scholz et al teach pooling all generated contigs to dereplicate and to remove exact duplicates of contigs (or contigs that are subsets) arising from the multiple, different individual assemblies (para 4, section “MeGAMerge Methodology”, col 2, pg 8).
 	An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the contig assembly method used in combined Qin et al,  Jiang et al, Wei et al, Daly et al and Ju and Zhang of  comparative metagenomics, with Scholz et al’s teaching of post-assembly process (MeGAMerge) that pooling all generated contigs to dereplicate and to remove duplicates, because MeGAMerge merges suboptimal assemblies of next generation sequencing data, and results in accurate and larger, more contiguous sequences. MeGAMerge has already been used to successfully improve many assemblies of metagenome samples. The speed of K-mer/de Bruijn-based assemblers has made these methods most practical for metagenome assembly, given the current state of sequencing, bioinformatics, and computational technologies. MeGAMerge consistently improves almost all assembly metrics examined for a wide variety of metagenome datasets, regardless of data type, assembler, or parameter variation (para -1, col 2, pg 7). We can reasonably expect the success as Qin et al, Jiang et al, Wei et al, Daly et al and Ju and Zhang are all about comparative metagenomics from short reads of NGS, starting with contig assembly. Scholz et al’s teaching of post-assembly process to de-duplicate dereplicate contigs will  surely improve the assembly metrics.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Melsted, P., Pritchard, J.K. Efficient counting of k-mers in DNA sequences using a bloom filter. BMC Bioinformatics 12, 333 (2011) (Year: 2011). This teaches loading the k-mer hash table and handing k-mers in a memory efficient way.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631